Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 1 of 21




                    EXHIBIT B
Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 2 of 21




                 EXHIBIT B-1
Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 3 of 21

                 2019-58754 / Court: 165




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                          JX
                                        WL
                                     'Z
                                   S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
              TU
            (
         NFQ
        KNH
     TK
  :S
Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 4 of 21




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                          JX
                                        WL
                                     'Z
                                   S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
              TU
            (
         NFQ
        KNH
     TK
  :S
Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 5 of 21




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                          JX
                                        WL
                                     'Z
                                   S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
              TU
            (
         NFQ
        KNH
     TK
  :S
Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 6 of 21




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                          JX
                                        WL
                                     'Z
                                   S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
              TU
            (
         NFQ
        KNH
     TK
  :S
Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 7 of 21




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                          JX
                                        WL
                                     'Z
                                   S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
              TU
            (
         NFQ
        KNH
     TK
  :S
Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 8 of 21




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                          JX
                                        WL
                                     'Z
                                   S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
              TU
            (
         NFQ
        KNH
     TK
  :S
Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 9 of 21




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                          JX
                                        WL
                                     'Z
                                   S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
              TU
            (
         NFQ
        KNH
     TK
  :S
Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 10 of 21




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                           JX
                                         WL
                                      'Z
                                    S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
               TU
            (
          NFQ
        KNH
     TK
  :S
Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 11 of 21




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                           JX
                                         WL
                                      'Z
                                    S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
               TU
            (
          NFQ
        KNH
     TK
  :S
Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 12 of 21




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                           JX
                                         WL
                                      'Z
                                    S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
               TU
            (
          NFQ
        KNH
     TK
  :S
Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 13 of 21




                  EXHIBIT B-2
     Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 14 of 21                            9/23/2019 3:54 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 37043286
                                                                                                     By: Mercedes Ramey
                                                                                                 Filed: 9/23/2019 3:54 PM

                                    CAUSE NO. 2019-58754

ROJELIO GONZALEZ,                              §        IN THE DISTRICT COURT OF
                                               §
       Plaintiff,                              §
                                               §
v.                                             §
                                               §        HARRIS COUNTY, TEXAS
AMERICAN SECURITY                              §
INSURANCE COMPANY,                             §
                                               §
       Defendant.                              §        165th JUDICIAL DISTRICT
                                               §

                           DEFENDANT’S ORIGINAL ANSWER

       Defendant American Security Insurance Company files this Original Answer and

Requests for Disclosure against Plaintiff Rojelio Gonzalez as follows:

                                   I.     GENERAL DENIAL

       1.      Pursuant to Texas Rule of Civil Procedure 92, Defendant asserts a general denial

to all claims and causes of action asserted by Plaintiff and demands strict proof thereof by a

preponderance of the evidence.

                             II.        AFFIRMATIVE DEFENSES

       2.      Plaintiff’s claims are barred, in whole or in part, because paragraph C of the

“Exclusions” section of the policy excludes losses caused by earth movement, even if the earth

movement is caused by flood.

       3.      Plaintiff’s claims are barred, in whole or in part, because paragraph D.5 of the

“Exclusions” section of the policy excludes losses caused by water or waterborne material that

(a) backs up through sewers or drains; (b) discharges or overflows from a sump, sump pump, or

related equipment; or (c) seeps or leaks on or through the described location.

       4.      Plaintiff’s claims are barred, in whole or in part, because paragraph D.3 of the



                                                -1-
    Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 15 of 21



“Exclusions” section of the policy excludes losses caused by rain, snow, sleet, hail, or water

spray.

         5.    Plaintiff’s claims are barred, in whole or in part, because paragraph D.4 of the

“Exclusions” section of the policy excludes losses caused by water, moisture, mildew, or mold

damage that results primarily from any condition (a) substantially confined to the building or

dwelling or (b) that is within your control, including, but not limited to: (1) design, structural, or

mechanical defects; (2) failure, stoppage, or breakage of water or sewer lines, drains, pumps,

fixtures, or equipment; or (3) failure to inspect and maintain the property after a flood recedes.

         6.    Plaintiff’s claims are barred, in whole or in part, because paragraph D.8 of the

“Exclusions” section of the policy excludes losses caused by theft, fire, explosion, wind, or

windstorm.

         7.    Plaintiff’s claims are barred, in whole or in part, because paragraph D.9 of the

“Exclusions” section of the policy excludes losses caused by any of the following: (a) wear and

tear, marring, deterioration; (b) smog, rust or other corrosion, we or dry rot; and (c) discharge,

dispersal, seepage, migration, release or escape of pollutants.

         8.    Plaintiff’s claims are barred, in whole or in part, because Plaintiff lacks standing

to assert the claims presented in the Original Petition.

         9.    Plaintiff’s claims are barred, in whole or in part, by the doctrines of accord and

satisfaction, ratification, consent, settlement, payment, release, acquiescence, unclean hands,

and/or in pari delicto.

         10.   Plaintiff’s claims are barred, in whole or in part, because Plaintiff has failed to

state a claim or cause of action for punitive damages.

         11.   Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver and/or



                                                 -2-
    Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 16 of 21



estoppel.

       12.     Plaintiff’s claims are barred, in whole or in part, by statutes of limitations and/or

the doctrine of laches.

       13.     Plaintiff’s claims are barred, in whole or in part, by the filed rate doctrine.

       14.     Plaintiff’s claims are barred, in whole or in part, by the doctrines of contributory

and/or comparative negligence.

       15.     Plaintiff’s claims are barred, in whole or in part, by the economic loss doctrine.

       16.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to

mitigate his damages.

       17.     Plaintiff’s claims are barred, in whole or in part, because any damages suffered by

Plaintiff were caused by the acts and omissions of a party or parties over whom Defendant did

not exercise control or right of control.

       18.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff has failed to

state a claim upon which relief can be granted. Plaintiff has failed to describe how a denial of

the claim converts, what is in fact, a mere contractual claim into extra-contractual tort claims and

causes of action under the Texas Insurance Code.

       19.     Plaintiff’s claims are barred, in whole or in part, by the specific terms of the

Policy contract.

       20.     Plaintiff’s claims and allegations of “bad faith” are barred, in whole or in part,

because Defendant’s liability to Plaintiff was not reasonably clear. A bona fide controversy

existed and continues to exist concerning Plaintiff’s entitlement to insurance proceeds from

Defendant, and Defendant’s liability, if any, has never become reasonably clear. Accordingly,

Defendant had a reasonable basis for denying Plaintiff’s claim.



                                                 -3-
    Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 17 of 21



       21.     Defendant avers that any award of punitive damages to Plaintiff in this case

would be in violation of the constitutional rights and safeguards provided to it under the

Constitution of the State of Texas and the Constitution of the United States of America

including, without limitation, that there are no constraining limitations placed on a jury’s

discretion in considering the imposition or amount of punitive damages, there are no meaningful

trial court and appellate review mechanisms to constitutionally confirm any punitive damage

award, and imposition of a punitive damage award would allow a verdict tainted by passion and

prejudice.

       22.     Imposition of punitive damages in this case would constitute a violation of

Defendant’s constitutional rights under the Fourth, Fifth, Sixth, Eighth, and Fourteenth

Amendments to the United States Constitution.

       23.     Imposition of punitive damages in this case would constitute a violation of due

process and/or would be a violation of the statutory law of this state providing for a penalty.

Plaintiff is not entitled to an award of punitive damages absent strict compliance with Chapter 41

of the Texas Civil Practice and Remedies Code.

       24.     Any award of punitive damages in this case would violate the constitutional rights

and safeguards provided to Defendant under the Due Process Clause of the Fourteenth

Amendment and/or Fifth Amendment to the Constitution of the United States of America and/or

under the Due Course Clause of Article I, Sections 13 and 19 of the Constitution of the State of

Texas, in that punitive damages and any method of which they might be assessed are

unconstitutionally vague and not rationally related to a legitimate government interest.

       25.     Any award of punitive damages in this case would violate the procedural and/or

substantive safeguards provided to Defendant under the Fifth, Sixth, Eighth, and/or Fourteenth



                                                -4-
    Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 18 of 21



Amendments to the Constitution of the United States and/or under Article I, Sections 13 and 19

of the Constitution of the State of Texas, in that punitive damages are penal in nature and,

consequently, Defendant is entitled to the same procedural and substantive safeguards afforded

to criminal Defendants.

       26.     Defendant avers that it would violate the Self-Incrimination Clause of the Fifth

Amendment to the Constitution of the United States of America and/or Article I, Section 10 of

the Constitution of the State of Texas, to impose punitive damages against it, which are penal in

nature, yet would compel them to disclose potentially incriminating documents and evidence.

       27.     It is a violation of the rights and safeguards guaranteed by the Constitution of the

United States of America and/or the Constitution of the State of Texas to impose punitive

damages against Defendant which are penal in nature by requiring a burden of proof on Plaintiff

which is less than the “beyond a reasonable doubt” burden of proof required in criminal cases.

       28.     Defendant avers that any award of punitive damages to Plaintiff in this case will

violate the Eighth Amendment to the Constitution of the United States and/or Article I, Section

13 of the Constitution of the State of Texas, in that said punitive damages would be an

imposition of an excessive fine.

       29.     It would be unconstitutional to award any punitive damages as such would violate

the Fifth and Fourteenth Amendments to the United States Constitution and Article I, Sections

13 and 19 of the Constitution of the State of Texas in that:

               a.      Said damages are intended to punish and deter Defendant, and thus this
                       proceeding is essentially criminal in nature;

               b.      Defendant is being compelled to be a witness against itself in a proceeding
                       essentially and effectively criminal in nature, in violation of their rights to
                       due process;

               c.      The Plaintiff’s burden of proof to establish punitive damages in this
                       proceeding, effectively criminal in nature, is less than the burden of proof

                                                 -5-
    Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 19 of 21



                       required in other criminal proceedings, and thus violates Defendant’s
                       rights to due process;

               d.      That inasmuch as this proceeding is essentially and effectively criminal in
                       nature, Defendant is being denied the requirement of notice of the
                       elements of the offense and the law and the authorities authorizing
                       punitive damages are sufficiently vague and ambiguous so as to be in
                       violation of the Due Process Clause of the Fifth Amendment and/or the
                       Fourteenth Amendment of the United States Constitution and also in
                       violation of Article I, Sections 13 and 19 of the Constitution of the State of
                       Texas.

       30.     Plaintiff has sustained no injury from the alleged conduct of Defendant.

       31.     Plaintiff’s claims are barred, in whole or in part, because Defendant’s claim-

handling practices and all related activities conformed in every respect to accepted industry

standards and practices.

       32.     Plaintiff’s claims are barred, in whole or in part, because Defendant would show

that there is an inherent mutual duty of good faith in the agreements related to this action and that

Plaintiff may have failed to act in good faith.

       33.     There has been no reasonable showing by evidence in the record or proffered by

Plaintiff which would provide a reasonable basis for recovery of punitive damages as required by

Section 41.003 of the Texas Civil Practice & Remedies Code, therefore, that claim should not be

allowed to proceed and should be dismissed and in all respects subject to the limitations set forth

in Chapter 41 of the Texas Civil Practice & Remedies Code.

       34.     Plaintiff is not entitled to the recovery of attorney’s fees and has failed to provide

the statutory notices required to show entitlement to the same.

       35.     Plaintiff’s claims for attorney’s fees are barred in whole or in part because

Plaintiff made an unreasonably excessive demand upon Defendant.

       36.     Plaintiff’s claims for attorney’s fees are barred in whole or in part because

Plaintiff made an excessive demand upon Defendant in bad faith.

                                                  -6-
    Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 20 of 21



        37.    Plaintiff’s claims are barred, in whole or in part, because Plaintiff did not provide

Defendant with the requisite pre-suit notice pursuant to Chapter 542A of the Texas Insurance

Code.

        38.    Defendant expressly reserves and preserves any and all rights it may have under

the Policy or otherwise including, but not limited to, any right they may have to seek appraisal of

the claims at issue.

        39.    Defendant expressly reserves and preserves any and all rights and defenses it may

have under the Texas Insurance Code, including Chapter 542A.

                           III.    REQUESTS FOR DISCLOSURE

        40.    Pursuant to Rule 194, Plaintiff is requested to disclose, within 30 days of service

of this request, the information or material described in Rule 194.2(a)–(i).

                                              Respectfully submitted,

                                              MCDOWELL HETHERINGTON LLP

                                              By: /s/ Bradley J. Aiken
                                                  Bradley J. Aiken
                                                  State Bar No. 24059361
                                                  Brian A. Srubar
                                                  State Bar No. 24098460
                                              1001 Fannin Street, Suite 2700
                                              Houston, Texas 77002
                                              Telephone: 713-337-5580
                                              Facsimile: 713-337-8850
                                              brad.aiken@mhllp.com
                                              brian.srubar@mhllp.com
                                              ATTORNEYS FOR DEFENDANT




                                                -7-
   Case 4:19-cv-03692 Document 1-2 Filed on 09/27/19 in TXSD Page 21 of 21



                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served on
September 23, 2019, on the following counsel of record by eServe:

Shane McClelland
The Law Offices of Shane McClelland
440 Cobia Drive, Suite 101
Katy, Texas 77494
shane@hmtrial.com

Attorneys for Plaintiff

                                       /s/ Brian A. Srubar
                                        Brian A. Srubar




                                          -8-
